Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-22  pertains to Group I for continuing  prosecution without traverse in the communication with the Office on 08/19/2022 is acknowledged.

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1)(after AIA ) and 35 U.S.C. 102(a)(2)(after AIA )  that form the basis for the rejections under this section made in this office action.
NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3,5-9  ,13, 19,21-22  are rejected under 35 U.S.C. 102(a)(1)  (after AIA ) as being anticipated by Xia et al. (US 2016/0149139) thereafter Xia 139.
	With regard to claim 1-3,5-9, 13,19,21-22, Xia 139 ( the abstract, Fig 1) discloses all the 
invention  of a composition  for organic electroluminescence devices, the  Composition 
comprising a first  compound and a second compound, wherein the first compound is a delayed 
fluorescent compound. 
The compound disclosed Xia 139  (fifth to sixth  from the end of claim 29) 
corresponds to a compound represented by general formula (2) or (200) in claims 1-
3, 13, 19, and 21-23 of the present application.
In addition, in an organic electroluminescence device having a positive electrode, a hole 
Transport layer, a light-emitting layer, an electron transport layer, and a negative electrode, the 
composition for organic electroluminescence devices disclosed by Xia 139  is used for the light-
emitting layer (see Xia 139,  paragraph [O119]).
With regard to claim 5-9 , Xia 139  discloses all the invention of claims 5-9, since claim 5 
listed claim 3, the inventions of claims 5-9 includes an option where Rn and  Rn+1 in
general formula (200) are not bonded to each other and do not form a ring structure. As 
examined above, the feature in which the ring structure therefore  is fully anticipated by the 
invention discloses by Xia 139.

5.	Claims 1-3, 5-9 ,13, 19,21-22  are rejected under 35 U.S.C. 102(a)(1)  (after AIA ) as 
being anticipated by Tanaka et al, (US 2016/0268516) thereafter Tanaka 516.
With regard to claims 1-3,13,19- and 21-22, Tanaka 516 (the abstract , Fig 12) discloses 
all the invention of  an organic electroluminescence device comprising a positive electrode, a 
hole transport layer, a light-emitting layer, an electron transport layer, and a negative electrode, 
wherein the light-emitting layer contains a first compound (F-1, paragraph [0070) and a second 
compound (H-163 ,paragraph [0117]), and the first compound is a delayed fluorescent 
compound.
With regard to claims 5-9 , sine claim 5-9 cite claim 3 , the invention in claim 5-9 
includes an option wherein Rn and Rn+1 in general formula (200) are not bonded to each other 
and do not form a ring structure. As discussed  above, the feature in which the ring structure is 
not formed lacks novelty and does not involve an inventive step in light of the disclosures
by Tanaka 516.

                                           Claim Rejections - 35 USC § 103
 
6. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7. 	 Claims 15-17 are  rejected under 35 U.S.C. 103 as being unpatentable over- Xia et al. (US 2016/0149139) thereafter Xia 139 
	With regard to claim 15-16, Xia 139 (the abstract, Fig 1) discloses the third compound 
and the second compound respectively correspond to a compound represented by general 
formula (102) of the invention as in claim 15 of the present application, and a compound 
represented by general formula (121) of the invention as in claim 16 of the present application 
and it is within the ordinary skill in the art at the time the invention was made  to modify the  
third compound and the second compound and arrive at the invention of claim 15-16 of the 
present Application.
	With regard to claim 17, In the art, changing the content ratio of components
in a composition to an arbitrary ratio is an exercise of ordinary creative ability for a person 
skilled in the art. Thus by  using  the invention disclosed by Xia 139 , a person skilled in the art 
could easily conceive of adjusting the contents of components in the composition to arrive at the 
invention as in claim 17.

8. 	 Claims 20 is  rejected under 35 U.S.C. 103 as being unpatentable by Tanaka et al, (US 2016/0268516) thereafter Tanaka 516.
With regard to claim 20, a person skilled in the art would have been able from the disclosure by Tanaka  516,  adopting additional arbitrary compound and arrive at  the invention of claim 20. of the present Application.

9. 	 Claims 1-3,5-9 .13-14, 17, 19 and 21-22  are  rejected under 35 U.S.C. 103 as being unpatentable over  Sugita et al. (Japanese Patent JP 2017/092276 A) thereafter Sugita 276
With regard to claims 1-3,13,19 and 21-22 , Sugita 276 discloses an organic 
electroluminescence device comprising a positive electrode, a hole transport layer, a light-
emitting layer, and a negative electrode, wherein the light-emitting layer contains a first 
compound (GD-1, paragraph [0250], [0255]) and a second compound (compound 1, paragraph 
[0066]).
The invention disclosed by Sugita 276  differs from the invention as  claimed in claims 1-
3, 13-14, 19, and 21-22 in that the first compound (GD-1) is not a delayed fluorescent 
compound.
However, Sugita 276  (paragraphs [0120]-[0121]) indicates that a dopant using delayed 
fluorescence may be used. With reference to the above disclosure, a person skilled in the art 
could easily conceive of applying a delayed fluorescent dopant to the invention disclosed by 
Sugita 276   in order  to arrive at the inventions as in claims 1-3, 13-14, 19, and  21-22 of the 
present Application. .
With regard to claims 5-9, Sugita 276  includes an option wherein Rn and Rn+1  in 
general formula (200) are not bonded to each other and do not form a ring structure. As 
discussed previously , the feature in which the ring structure is not formed as claimed in  claims 
5-9 is considered obvious over  Sugita 276.  
With regard to claim 17, claim 17 is obvious over  Sugita 276  because changing the 
content ratio of components in a composition to an arbitrary ratio is within  the  ordinary ability 
for a person skilled in the art. Thus, from  the invention disclosed  by Sugita 276  , a person 
skilled in the art could easily adjusting the contents of components in the composition 
of the Sugita 276   disclosure and  come up with the  invention as in claim 17.
With regard to claim 20, claim 20 is obvious over  Sugita 276  because  Sugita 276  in
(claim 10) indicates that the light-emitting layer further contains a host compound in addition to 
the second compound. With reference to the above disclosure, a person skilled in the art could 
easily conceive of applying additional compounds to the invention disclosed by  Sugita 276  in 
order to come up with the invention as in claim 20of the present Application.

9. 	 Claims 1-3, 13-14, 17, 19 and 21-22  are  rejected under 35 U.S.C. 103 as being 
unpatentable over  Zeng et al.(US 2016/0293853) thereafter Zeng 853
With regard to  claims 1-3, 13-14, 19, and 21-22,  Zeng 853(the abstract, Fig 1, 
paragraphs [0092]-[0093], [0117]-[0118],[0146]-[0149]) discloses an  organic 
electroluminescence device comprising
a positive electrode, a hole transport layer, a light-emitting layer, and a negative 
electrode, wherein the light-emitting layer contains a first compound (GD, paragraph [0151) and 
a second compound (compound E2 or EA).
The invention disclosed in  Zeng 852  differs from the invention as in claims 1-3, 13-14, 
19, and 21-22 of the present Application in that the first compound (GD) is not a delayed 
fluorescent compound (difference (2))
.However, Zeng 853  (paragraph [0074]) indicates that a dopant using delayed 
fluorescence may be used. With reference to the above disclosure, a person skilled in the 
art could easily conceive of applying a delayed fluorescent dopant to the invention disclosed by 
Zeng 853  and come up with  the invention as  claimed in claims 1-3, 13-14, 19,and 21-23.
of the present Application.
With regard to claim claims 5-9 , claims 5-9 are  obvious over Zeng 853 since claims 5-
9 cite claim 3, the invention as in claims 5-9 includes an option wherein Ry and Ry+1 in
general formula (200) are not bonded to each other and do not form a ring structure. As 
previously discussed , the feature in which the ring structure is not formed  is obvious over the 
Zeng 853 disclosures.
With regard to claim 17, claims 17 is obvious  Zeng 853 because  in the art, changing the 
content ratio of components in a composition to an arbitrary ratio is within the regular skill of 
for a person skilled in the art. Thus, from  invention disclosed by Zeng 853  , a person skilled in 
the art could easily adjusting the contents of components in the composition in order to arrive at 
the invention as in claim 17.
The invention as in claim 20 is obvious over Zeng 853 because a person
skilled in the art could easily conceive  from the Zeng 853 invention of adopting additional 
arbitrary compounds in order  to arrive at the invention as in claim 20 of the present application

                                    ALLOWABLE SUBJECT MATTER

10. 	 Claims 4, 10-12 , and 18 are  objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claims 4, 10-12 , and 18 are  considered allowable because prior arts of record fail to teach or suggest the  additional limitations as recited in claims 4, 10-12 , and 18.

11.	When responding to the office action, Applicants are advised to provide the
examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

12.	A shortened statutory period for response to this action is set to expire 3 (three) months

and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

13.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.



                                                     CONCLUSION

14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9:30am-6: 30pm. US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                              /THINH T NGUYEN/                                                              Primary Examiner, Art Unit 2897